LEWIS, J.
We have for review Bornemann v. Ure, 778 So.2d 1077 (Fla. 4th DCA 2001), which expressly and directly conflicts with this Court’s decision in Roberts v. Tejada, 814 So.2d 334 (Fla.2002). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const. It is clear that the district court below viewed the failure of counsel to discover during trial information concealed by prospective jurors during voir dire as lack of diligence under this Court’s decision in De La Rosa v. Zequeira, 659 So.2d 239 (Fla.1995). Further, the court below reasoned, without stating a “hard and fast rule,” that counsel was required to investigate records during trial to satisfy the diligence necessary to preserve a posttrial challenge to juror nondisclosure, contrary to the views we expressed in Roberts. The Fourth District Court of Appeal did not have benefit of our decision in Roberts when it considered this case, and, therefore, the decision of the Fourth District Court of Appeal is hereby quashed, and we remand this case for reconsideration by the district court pursuant to Roberts.
It is so ordered.
ANSTEAD, C.J., and SHAW, HARDING, and PARIENTE, JJ., concur.
WELLS, J., dissents with an opinion, in which QUINCE, J., concurs.